Citation Nr: 0837974	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia.  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression secondary to 
pain.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for abdominal scar, to 
include as secondary to the inguinal hernia.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In his April 2007 substantive appeal, the veteran requested a 
hearing before a member of the Board.  However, he failed to 
appear for his September 2008 scheduled hearing.  


FINDINGS OF FACT

1.  The veteran's inguinal hernia did not have onset during 
the veteran's active service and was not caused or aggravated 
by the veteran's service.

2.  The veteran's right knee disability did not have onset 
during the veteran's active service and was not caused or 
aggravated by the veteran's service.

3.  The veteran does not currently have a low back 
disability.

4.  The veteran does not currently have a right hip 
disability.  

5.  The veteran does not currently suffer from an acquired 
psychiatric disorder, including depression.  

6.  The veteran does not currently suffer from a hearing loss 
disability.

7.  The veteran does not currently suffer from tinnitus.  

8.  The veteran's abdominal scar was not acquired during the 
veteran's active service and was not caused or aggravated by 
the veteran's service, including as secondary to a service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303(2008).  

2.  The criteria for entitlement to service connection for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303(2008).  

3.  The criteria for entitlement to service connection for 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303(2008).  

4.  The criteria for entitlement to service connection for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303(2008).  

5.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).  

6.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).  

7.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303(2008).  

8.  The criteria for entitlement to service connection for an 
abdominal scar have not been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including hearing loss and 
psychoses, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran claims entitlement to service connection for an 
inguinal hernia, a right knee disability, a low back 
disability, a right hip disability, depression secondary to 
pain from his other disabilities, bilateral hearing loss, 
tinnitus, and an abdominal scar secondary to the removal of 
his inguinal hernia.  

Inguinal Hernia and Abdominal Scar

The veteran alleges in his April 2004 statements that in 1971 
he was injured when a transmission fell on him.  He asserts 
that he developed an inguinal hernia and has experienced 
intestinal pain for over thirty years even after his hernia 
was repaired in October 2003.  

The veteran's service treatment records do not contain any 
evidence of an accident or injury to the veteran in 1971 nor 
do they contain any evidence that the veteran was treated for 
intestinal pain, abdominal injury, or for a hernia.  The 
veteran's July 1973 separation examination report indicates 
that that the veteran's abdomen and viscera were normal.  
There is no indication in the report that the veteran 
complained of or received treatment for a hernia, intestinal 
pain, or a related disorder, providing evidence against this 
claim.

Private medical records from Doctor's Family Clinic and 
Meridian Park Hospital do not indicate any complaints of 
intestinal pain or a hernia prior to a 1995, nearly twenty 
years after service, when the presence of a hernia is noted 
on a copy of a driver's licensing physical examination 
report, providing more evidence against this claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

For the above reasons, the Board finds that service 
connection for the veteran's inguinal hernia is not 
warranted.  Additionally, since there is no evidence that the 
veteran's inguinal hernia had onset during service or was 
caused by or aggravated by the veteran's service, service 
connection for the abdominal scar resulting from the removal 
of that hernia is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Right Knee Disability

The veteran also asserts that he injured his right knee in 
the same 1971 accident which allegedly caused his inguinal 
hernia.  However, service treatment records contain no 
evidence that the veteran was ever treated for knee pain or 
injury.

Additionally, private medical records are absent any 
complaints of or treatment for knee pain until August 1998 
when the veteran sought treatment from Meridian Park Hospital 
in August 1998 for knee pain and described a history of 
twisting the knee while playing volleyball.  The veteran was 
diagnosed with ligament strain.  A treatment note from June 
1999 reports that the veteran was again experiencing pain in 
his right knee.  He was assessed with either ligament strain 
or torn cartilage.  

Based on the above evidence, the Board concludes that the 
veteran's right knee disability did not have onset during the 
veteran's active service and was not caused or aggravated by 
his service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Low Back Disability, Right Hip Disability, and Acquired 
Psychiatric Disorder

The veteran is also seeking entitlement to service connection 
for a low back disability, a right hip disability, and 
depression caused by the pain his other disabilities have 
caused.  

There is no evidence in any of the medical evidence of 
record, including service treatment records, that the veteran 
ever complained of or received treatment for low back or hip 
pain or injury.  Additionally, all records are absent a 
diagnosis of or treatment for any acquired psychiatric 
disorder, including depression.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, the veteran has not 
presented any medical evidence that he suffers from a 
presently existing low back disability, right hip disability, 
or an acquired psychiatric disorder.  

While the veteran does report currently experiencing low back 
and hip pain, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Furthermore, while the veteran reports that he has suffered 
from depression secondary to his many alleged disabilities 
for many years, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to describe his 
psychological and physical symptoms, he is not competent to 
diagnose himself with an acquired psychiatric disorder.  Such 
a diagnosis requires medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of a current psychiatric 
disability.  

For all the above evidence, the Board concludes that 
entitlement to service connection for a low back disability, 
a right hip disability, and an acquired psychiatric 
disability is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Bilateral Hearing Loss and Tinnitus

Finally, the veteran has sought entitlement to service 
connection for bilateral hearing loss and tinnitus, based on 
in-service acoustic trauma.  The veteran's Form DD-214 show 
that he served as an auto mechanic during service and that he 
received a Rifle Marksman Badge.  Accordingly, in-service 
exposure to noise from engines and gunfire is conceded.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

A comparison of the veteran's audiological testing results at 
enlistment and separation shows that the veteran's hearing 
worsened during service.  However, the veteran's hearing at 
separation, although impaired, did not meet the criteria to 
be considered a disability under 38 C.F.R. § 3.385 (2008).  

Treatment records from November and December1998 from the 
Doctor's Family Clinic also document complaints of ear pain 
and experiencing a hissing sound in the left ear.  However, 
the veteran was never diagnosed with tinnitus.  

A VA examination was scheduled for February 2007 to determine 
the veteran's current level of hearing impairment and 
determine whether the veteran currently suffers from 
tinnitus.  However, the veteran failed to report to his 
scheduled examination.  Under 38 C.F.R. § 3.655(b) (2008), 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim and 
without any good cause, the claim shall be rated based on the 
evidence of record, which the Board will do in this case.

Unfortunately, based on the evidence before the Board at this 
time, the veteran's hearing impairment is not sufficiently 
severe to warrant entitlement to service connection.  See 
38 C.F.R. § 3.385 (2008).  Furthermore, as there is no 
medical opinion of record concluding that the symptoms of ear 
pain and hissing that the veteran complained of are symptoms 
of tinnitus, service connection for this disorder cannot be 
granted.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify, other than as to how VA 
assigns disability ratings and effective dates, was satisfied 
by way of a letter sent to the veteran in June 2004 prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, the March 2006 notice letter was not provided to the 
veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in March 2007, after 
the March 2006 notice letter.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as private treatment 
records from Doctor's Family Clinic and Meridian Park 
Hospital.  VA scheduled an audiological examination in 
February 2007, but the veteran failed to report.  

Under 38 C.F.R. § 3.655(b) (2008), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim and without any good cause, the 
claim shall be rated based on the evidence of record.  Here, 
the veteran has failed to offer any explanation for his 
failure to appear for his February 2007 examination and he 
has made no attempt to reschedule the examination.  Under 
these circumstances, the Board finds that remanding for an 
additional examination is not warranted.  Instead, the appeal 
will be decided based on the evidence of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


